DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 01/07/2021 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 01/07/2021.  The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10 & 19-27) in the reply filed on 10/25/2021 is acknowledged. 
Newly submitted claim 28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 & 19-27, drawn to a memory device and a method, classified in G11C17/16.
II. Claim 28, drawn to a method, classified in G11C17/18.
The inventions are independent or distinct, each from the other because:
“causing a programing current to flow through the program transistor, without flowing through the read transistor”.  A current is not required to flow through the read transistor in a programming operation.  Furthermore, Invention II does not require a reference voltage nor different level of voltages in order for the method to be used in different product.    See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-27  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the program voltage and the reference voltage" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, to be consistent and clear throughout the claim it is suggested to change each instance of “applying a higher, program voltage”, “applying a lower, reference voltage”, “the program 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by   Widjaja et al (US20150023105)
Regarding claim 1, Widjaja discloses a memory device(FIG 25; 120), comprising: at least one bit line(FIG 25; [0174]; 76a); at least one source line(FIG 25; 74a); at least one program word line(FIG 25; 70a); at least one read word line(FIG 25; 72a); and at least one memory cell comprising a program transistor and a read transistor(FIG 25; the two transistors (Left and Right) next to each other), wherein the program transistor comprises: a gate terminal coupled to the at least one program word line(FIG 25; Left  transistor gate connected to 70a), a first terminal coupled to the at least one source line(FIG 25; Left transistor first terminal connected to 74a), and a second terminal(FIG 25; other end side of Left terminal), and the read transistor comprises: a gate terminal coupled to the at least one read word line (FIG 25; Right transistor gate coupled to 72a), a first terminal coupled to the at least one bit line(Right transistor terminal coupled to 76a), and a second terminal coupled to the second terminal of the program transistor(Left transistor and Right transistor coupled with each to the other side of the terminals).
Regarding claim 3, wherein the program transistor and the read transistor are identically configured (FIG 10; Right and Left transistors are identically configured).
Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Wilson et al (US20080203443)

Regarding claim 1, Wilson discloses a memory device(FIG 10C), comprising: at least one bit line(BL); at least one source line(SL); at least one program word line(WWL); at least one read word line(RWL); and at least one memory cell comprising a program transistor and a read transistor(35 and 20), wherein the program transistor comprises: a gate terminal coupled to the at least one program word line(35 gate coupled to WWL), a first terminal coupled to the at least one source line(35 Right terminal coupled to SL), and a second terminal(35 Left side terminal), and the read transistor comprises: a gate terminal coupled to the at least one read word line(20 gate coupled to RWL), a first terminal coupled to the at least one bit line(20 Left terminal coupled to BL), and a second terminal coupled to the second terminal of the program transistor(Right side terminal of 20 coupled Left side terminal of 35) .
	Regarding claim 3, wherein the program transistor and the read transistor are identically configured (FIG 10; 20 and 35 are identically configured). 

Claims 2-3 & 4-10 are rejected because of their dependency to the rejected base claim 1.


Allowable Subject Matter  

Claim 2 & 4-10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishizu et al (US20180075900 FIG 4B; Discloses Read word line DRWL connected to a read transistor gate DS4, wherein first terminal of DS4 is connected to a bit line BL) and a write word line PLDUM connected to a write transistor gate DR4, wherein first terminal of DR4 is connected to source line SL.  Furthermore, other terminals of DS4 and DR4 are connected to each other). 
Adams et al (US20100188888) FIG 2; discloses RWL, WWL, transistors 210 and 212. 
Callahan et al (US7173851) FIG 2; discloses WP and transistor M0 and WW and transistor M1 and M0 and M1 connected with each other, and SL and BL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827